Citation Nr: 0528267	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  04-28 495A	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to an initial (compensable) evaluation for 
right lateral elbow epicondylitis. 

2.  Entitlement to an initial (compensable) evaluation for 
sinusitis. 



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel





INTRODUCTION

The veteran served on active duty from September 1982 to 
December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, wherein the RO granted service 
connection for  right lateral elbow epicondylitis and 
sinusitis, and assigned each disability an initial 
noncompensable evaluation, effective from January 1, 2003.  
Thereafter, the veteran disagreed with both of the 
noncompensable evaluations and this appeal ensued.

As the veteran is appealing the initial noncompensable 
evaluations assigned to his service-connected right lateral 
epicondylitis and sinusitis, these issues have been framed as 
those listed on the front page of this decision.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

(The issue of entitlement to an initial (compensable) 
evaluation for service-connected sinusitis is deferred 
pending completion of the development sought in the remand 
that follows the decision below).


FINDINGS OF FACT

1.  The veteran is right handed.

2.  The service-connected right lateral epicondylitis is 
manifested by subjective complaints of intermittent pain and 
objective evidence of full extension and flexion to 135 
degrees without X-ray evidence of degenerative arthritis.  




CONCLUSION OF LAW

The criteria for a compensable rating for right lateral elbow 
epicondylitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5022, 5206, 5207, 5208 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award, the severity 
of the disability at issue is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The service-connected right lateral epicondylitis was 
assigned an initial noncompensable evaluation pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5022.  The RO based its 
decision on service medical records, reflecting that a 
diagnosis of right lateral epicondylitis had been recorded 
(see service medical records, dated in March 2000 and 
November 2002).  Diagnostic Code 5022, contemplates 
periostitis, which is rated on the basis of limitation of 
motion of the affected parts as degenerative arthritis, under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  Diagnostic 
Code 5003 provides for rating based on limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Where the limitation of motion of the 
specific joint or joints involved is noncompensable, under 
the applicable diagnostic codes, a rating of 10 percent is 
warranted where arthritis is shown by x-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  Id.  However, and 
as noted below, X-ray evidence of degenerative arthritis of 
the appellant's right elbow has not been clinically 
demonstrated.

As noted previously in the decision herein, the veteran is 
right handed.  Therefore, he is service connected for his 
major arm.  See 38 C.F.R. § 4.69 (2004).  Applicable 
regulation provides that the veteran's right (major) elbow 
disability may be rated on the basis of limitation of motion 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207 or 5208.

The Rating Schedule provides that when flexion of the major 
forearm is limited to 110 degrees, a noncompensable 
evaluation is assigned.  A 10 percent rating is warranted if 
flexion is limited to 100 degrees.  A 20 percent rating 
requires limitation of forearm flexion to 90 degrees.  A 30 
percent rating requires limitation of forearm flexion to 70 
degrees.  A 40 percent rating requires limitation of forearm 
flexion to 55 degrees.  A 50 percent rating requires 
limitation of forearm flexion to 45 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5206.

The rating schedule also provides that limitation of 
extension of the major forearm to 45 degrees or to 60 degrees 
warrants a 10 percent rating.  A 20 percent rating is 
warranted if extension is limited to 75 degrees.  A 30 
percent rating is warranted if extension of the forearm is 
limited to 90 degrees.  A 40 percent rating is warranted if 
extension is limited to 100 degrees.  A 50 percent rating is 
warranted if extension is limited to 110 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5207.

Pursuant to Diagnostic Code 5208, a 20 percent rating is 
warranted where the evidence shows that forearm flexion is 
limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.

(Flexion of the elbow to 145 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate I.)

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

A December 2002 VA general medical examination report 
reflects that the examiner had reviewed the claims file prior 
to his evaluation of the veteran.  At that time, the veteran 
reported that he had injured his right elbow three years 
previously after lifting heavy items.  The veteran related 
that he had had pain for the previous two months.  A physical 
evaluation of the upper extremities, to include range of 
motion testing, was within normal limits except for slight 
tenderness of the right elbow in the posterolateral aspect.  
X-rays of the right elbow were negative.  The VA examiner 
entered a diagnosis of right lateral epicondylitis.  

During a March 2004 VA fee basis examination, the veteran 
related that he had had  intermittent pain in his right 
elbow, which increased in the summer months when he was 
active.  Otherwise, he reported that his right elbow was 
pain-free.  He related that he did not have any functional 
impairment as a result of his right elbow and that he had not 
lost any time from work.  Upon physical evaluation of the 
right elbow, flexion was to 145 degrees, extension was to 
zero degrees and supination and pronation were to 85 degrees.  
The examiner noted that there was no further diminution due 
to pain, fatigue, weakness, lack of endurance, or 
incoordination of the right elbow.  There was no evidence of 
ankylosis.  X-rays of the right elbow were reported as 
"normal."  There were no acute fractures or dislocations.  
The examining physician entered an impression of right 
lateral epicondylitis, in remission.  

The Board has reviewed the evidence of record and finds that 
the veteran's right lateral elbow epicondylitis most closely 
approximates the criteria for the currently assigned 
noncompensable rating.  In support of this conclusion, there 
is no medical evidence of ankylosis of the right elbow, 
impairment of supination or other impairment of the elbow, 
ulna, or radius, such that a compensable rating would be 
warranted under another diagnostic code.  (Supination and 
pronation were normal.  See 38 C.F.R. § 4.71, Plate I 
(2004).)  There is no indication of record that there is 
ankylosis, nonunion of the ulna or radius, or malunion of the 
ulna or radius.  Thus, these diagnostic codes are not for 
application in this case.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5205, 5209, 5210, 5211, and 5212; Butts v. Brown, 5 
Vet. App. 532 (1993).  In addition, as the evidence shows 
that the veteran had full extension of the right elbow and 
flexion to 135 degrees (see March 2004 VA fee basis 
examination), a higher evaluation is not warranted under 
Diagnostic Codes 5206, 5207, or 5208 (2004).  Finally, there 
is also no evidence from the record that the veteran's 
service-connected disability has resulted in damage to the 
nerves that would warrant a separate rating.  38 C.F.R. § 
4.124a (2004).

Furthermore, the provisions of 38 C.F.R. §§ 4.40, 4.45 or 
4.59 do not provide a basis for a higher rating based on 
functional losses.  In this regard, while the veteran 
complained of having pain, albeit intermittent, upon 
examination in March 2004, he had full extension and flexion 
was to 135 degrees.  In addition, the March 2004 examiner 
specifically indicated that there was no further diminution 
of the right elbow due to pain, fatigue, weakness, lack of 
endurance, or incoordination.  In other words, given the 
periods of pain-free activity and the requirement that any 
functional loss caused by pain reach a disability level 
tantamount to an additional loss of extension of 45 degrees 
or an additional loss of flexion of 35 degrees, the Board 
finds that the pain experienced by the veteran does not 
approximate the criteria for a higher (compensable) rating.  
Thus, the Board finds that the evidence does not demonstrate 
additional disability of the right elbow in excess of the 
currently assigned noncompensable evaluation upon which to 
predicate a grant of a higher rating under the criteria of 38 
C.F.R. §§ 4.40, 4.45 or 4.59 (2004).

Finally, the Board notes that the current noncompensable 
schedular rating for the veteran's right lateral 
epicondylitis represents the most disabling that this 
disorder has been since the date of the grant of service 
connection, which in this case is January 1, 2003.  
Accordingly, staged ratings for the veteran's right lateral 
epicondylitis are not warranted.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Although the veteran has described having intermittent pain 
in the right elbow, he has denied having lost any time from 
work.  The evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2004).  The current evidence of record 
does not demonstrate that the service-connected right lateral 
epicondylitis has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  The veteran is currently employed with a government 
agency and he has not lost any time from work.  His problem 
might intermittently have an adverse effect on employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2004).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence, dated in 
November 2003, and a July 2004 statement of the case.  In 
particular, the letter informed the veteran that to 
substantiate his claim for a higher initial evaluation for 
his service-connected right lateral epicondylitis, the 
evidence must show any increased in severity.  The RO 
instructed the veteran that the evidence included a statement 
from a doctor, containing the physical and clinical findings, 
the results of any laboratory tests or X-rays and the dates 
of examinations and tests.  The veteran was also informed 
that he could submit statements from other individuals who 
could describe, from their knowledge and personal 
observations, in what manner his disability had increased.  
The letter advised the veteran that VA must make reasonable 
efforts to assist him in getting evidence, including medical 
records, Social Security Administration records, or relevant 
records not held by any Federal agencies.  The veteran was 
told that it was his responsibility to submit all records not 
in the possession of a Federal agency, which includes records 
in his possession.  Thus, the RO has satisfied the 
requirement to notify the claimant of which portion of the 
information and evidence, if any, was to be provided by the 
claimant and which portion, if any, would be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  (Although the notice required by 
the VCAA may not have been provided until after the RO 
adjudicated the appellant's claim in January 2003, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Regarding VA's duty to assist, service medical records and VA 
post-service examination reports are of record.  Taken 
together, the Board is persuaded that there is no reasonable 
possibility that further development would unearth any 
additional evidence helpful to the veteran.  This is 
especially so given that VA has had the veteran examined in 
December 2002 and March 2004 for the specific purpose of 
determining the severity of the service-connected right 
lateral epicondylitis.  Finally, a handwritten note from the 
RO on a November 2003 letter to the veteran, reflects they 
did not have any additional treatment records in the records 
system that would support his claim.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.  


ORDER

An initial (compensable) evaluation for right lateral 
epicondylitis is denied. 


REMAND

The veteran seeks an initial compensable rating for his 
service-connected sinusitis.  He essentially contends that 
his service-connected sinusitis is more severe than that 
contemplated by the currently assigned noncompensable 
evaluation under 38 C.F.R. § 4.97, Diagnostic Code 6514 
(2004).  Under Diagnostic Code 6514, a 10 percent evaluation 
is warranted with one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  An incapacitating episode of sinusitis means one 
that requires bed-rest and treatment by a physician.  A 50 
percent rating is assigned following radical surgery with 
chronic osteomyelitis, or near constant sinusitis, and 
purulent discharge or crusting after repeated surgeries.  Id.

A March 2004 VA fee basis examination report reflects that 
the veteran reported having had sinus infections since 1988 
along with persistent nasal congestion, which was controlled 
with antihistamines.  The examining physician indicated that 
the veteran had functional impairment when he ran and daily 
earaches during flare-ups.  Upon evaluation of the veteran's 
sinuses, the examiner observed that there was no evidence of 
sinusitis or purulent discharge from the nose.  Nasal 
congestion was 20 to 30 percent, bilaterally.  The examining 
physician entered a diagnosis of "sinusitis; diagnosed as 
allergic rhinitis." 

Although the veteran indicated in his August 2003 notice of 
disagreement that he does not have incapacitating episodes, 
he reported that he would have such problems but for 
medication.  Because the RO sought evidence on this point 
when the March 2004 examination was ordered, and because 
neither the December 2002 or the March 2004 examiner 
addressed the frequency of occurrence requirements as set 
forth in the rating criteria for Diagnostic Code 6514, the 
Board finds that an additional VA medical examination is 
warranted before the veteran's claim can be adjudicated.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment or evaluation by all VA and 
non-VA health care providers since 
October 2002, which might address the 
frequency and occurrence of his 
sinusitis, including any records of 
visits to a physician for the purpose of 
prescribing Flonase or other medication.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts to take to 
obtained them, and describe further 
action to be taken.  The veteran should 
be given an opportunity to obtain them. 

2.  After receiving and associating any 
newly received medical records with the 
veteran's claims file, the veteran should 
be scheduled for a VA examination to 
determine the severity of his service-
connected sinusitis.  The claims file 
should be made available to the examiner 
prior to the examination.  The examiner 
is asked to determine how many episodes 
of sinusitis have been caused by seasonal 
allergies, as claimed by the veteran, or 
otherwise.  The examiner must comment on 
how many incapacitating episodes of 
sinusitis occur per year (an 
incapacitating episode is one requiring 
bed-rest and treatment by a physician).  
Also requested is whether any such 
incapacitating sinusitis episodes 
required prolonged (four to six weeks) 
antibiotic treatment and whether any such 
sinusitis episodes are characterized by 
headaches (frequent or otherwise), pain, 
discharge (purulent or otherwise) or 
crusting or scabbing.  All findings 
should be set forth in detail.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue remaining on appeal.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures, codified at 38 
U.S.C.A. §§ 5102, 5103, and 5103A, as 
well as the regulations found at 38 
C.F.R. § 3.159, are fully satisfied.  In 
re-adjudicating the claim of entitlement 
to an initial (compensable) evaluation 
for service-connected sinusitis, 
consideration of whether "staged" 
ratings are warranted should be 
undertaken.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  If any benefit sought 
is not granted, the veteran should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


